Case 1:15-cv-07433-LAP Document 1218-44 Filed 07/15/21 Page 1 of 4


                  McCAWLEY DECLARATION




                    EXHIBIT 23
 After Vindication, Alan Dershowitz VowsDocument
            Case 1:15-cv-07433-LAP       to Sue Sex1218-44
                                                    Accuser inFiled
                                                               Court07/15/21
                                                                     - Jewish Business
                                                                               Page 2...of Page
                                                                                           4    I of 3




            0
                Go to DASHBOARD> Appearance >Menus to set up the menu.

  Thursday 09 April, 2015
  Published On: Wed, Apr 8th, 2015
  Court I lJS I Canada j By Han Shavit


 After Vindication, Alan Dershowitz Vows to Sue Sex Accuser in
 Court
 Dershowitz he also planning to sue his accuser's attorneys for defamation.




 Professor Alan Dershowitz told Newsmax he plans to sue the woman who accused him of sexual
 misconduct.

 Dershowitz spoke after a federal judge on Tuesday U.S. District Court Judge Kenneth Marra had
 ordered said woman's allegations be removed from the record of an ongoing lawsuit against convicted
 billionaire pedophile Jeffrey Epstein.

 Judge Marra denied a motion by "Jane Doe 3 and Jane Doe 4" to join the lawsuit. He also wrote that
 the "lurid details" ... "regarding with whom and where the Jane Does engaged in sexual activities are
 immaterial and impertinent to this central claim ... especially considering that these details involve
 non-parties who are not related to the respondent Government. These unnecessary details shall be
 stricken."

 The two "non-parties" have been Prince Andrew and Alan Dershowitz.




http://jewishbusinessnews.com/2015/04/08/after-vindication-afan-dershowitz-vows-to-sue-s.. . 419120] 5
 After Vindication, Alan Dershowitz VowsDocument
            Case 1:15-cv-07433-LAP       to Sue Sex 1218-44
                                                    Accuser inFiled
                                                               Court07/15/21
                                                                     - Jewish Business
                                                                               Page 3...of Page
                                                                                           4 2 of 3


  " We've been legally vindicated but my reputation has still been, unfortunately, tarnished in the minds
  of at least some people by a woman who just lied and made up a story out of whole cloth,"
  Dershowitz told Newsmax ' s Steve Malzberg.

  "It was like a drive-by shooting or like somebody scribbling graffiti on a bathroom door," Dershowitz
  said.

  Read Latest Breaking News from Newsmax.com http://www.newsmax.com/Newsfront/Alan-
  Dershowitz-Steve-Malzberg-sexuar-misconduct-suing/20 I 5/04/07 /id/637044/#ixzz3 WhkD!zTe
  Urgent: Rate Obama on His Job Performance. Vote Here Now!

 Dershowitz, who originally represented Epstein in his plea deal, said he will now seek to depose "Jane
 Doe 3."

 "We will persuade the world that she made up the whole story out of whole cloth," he said.

 Dershowitz he also planning to sue his accuser's attorneys: for defamalion.

 "And we're considering suing her for defamation as well, but right now she was trying to hide in
 Colorado and avoid service, but we found her and we served her and now she'll be subjected to a
 deposition," he said.

 "And if she repeats what she said previously under oath, she will go to jail because what she said is a
 complete, total, made-up lie. Not only about me but about many other people."




 Read more about: Alan Dershowitz, Jane Doe 3, Jeffre\ Epstern, Kenneth Marra




http ://jewishbusinessnews.com/2015/04/08/after-vindication-alan-dershowitz-vows-to-sue-s...     4/9/2015
 After Vindication, Alan Dershowitz Vows to Sue Sex Accuser in Court - Jewish Business... Page 3 of 3
            Case 1:15-cv-07433-LAP Document 1218-44 Filed 07/15/21 Page 4 of 4




http://jewishbusinessnews.com/2015/04/08/after-vindication-alan-dershowitz-vows-to-sue-s.. . 41912015
